Citation Nr: 1004400	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from November 9, 2004, 
through May 17, 2005.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from May 18, 2005, through September 16, 2007.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from September 17, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  By that decision, the RO granted 
service connection for PTSD and awarded a 30 percent rating 
effective November 9, 2004.  After the Veteran disagreed 
with the initial rating that was assigned, the RO increased 
the rating for PTSD to 50 percent by way of a March 2007 
rating decision.  The 50 percent rating was made effective 
May 18, 2005.  In March 2009, after the Veteran perfected 
his appeal for the issue, the RO increased the rating for 
PTSD to 70 percent effective September 17, 2007.

Because less than the maximum available benefit for a 
schedular rating has been awarded and because the two 
subsequent increases were not granted effective from the 
initial date that service connection was awarded, the issue 
of entitlement to higher ratings for PTSD is before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
AB v. Brown, 6 Vet. App. 35 (1993).  In view of the staged 
rating that the RO has established, the Board has 
characterized the appeal as three separate issues based on 
the assigned rating and the time period that is covered for 
each rating.

In addition to the decision identified above, the Veteran 
perfected an appeal to a January 2008 rating decision by the 
RO in St. Petersburg, Florida.  That decision denied service 
connection for bowel incontinence, sexual dysfunction and 
loin neuropathy, peripheral neuropathy of the lower 
extremities, and a back disorder.  In April 2009, the 
Veteran, through his representative, stated that he wished 
to withdraw the appeals that were not specific to PTSD.  
Later in April 2009, he submitted an application for 
increased compensation based on unemployability in 
connection with a claim for total disability based on 
service-connected disability (TDIU).  In June 2009, the 
Veteran clarified that he wished to continue his appeal 
regarding PTSD and wanted to drop all other issues, 
including TDIU.  Therefore, the Board finds that the appeal 
of the claims involving bowel incontinence, sexual 
dysfunction and loin neuropathy, peripheral neuropathy of 
the lower extremities, and a back disorder has been 
withdrawn.  See 38 C.F.R. § 20.204 (2009).

The Board notes that a claim for TDIU is generally not 
considered to be a separate claim from a rating issue 
predicated on a theory of unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).  However, because 
the Veteran has explicitly withdrawn this aspect of his 
appeal, the Board finds that a referral to the agency of 
original jurisdiction for consideration of TDIU is not 
necessary.  Accordingly, the issue of entitlement to higher 
schedular ratings for PTSD is the only issue that has been 
developed for appellate review.

In April 2009, through his representative, the Veteran 
requested a hearing before a member of the Board sitting at 
the RO.  A hearing was scheduled to take place in August 
2009 at the RO in Louisville.  In August 2009, the hearing 
request was withdrawn prior to the hearing taking place.  
Under these circumstances, the Board finds that the Veteran 
has been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.704(e) (2009). 

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the claim in 
March 2009.  Because the evidence is not pertinent to the 
issue on appeal or is repetitive of evidence already of 
record, a remand to the RO for a supplemental statement of 
the case (SOC) is not required.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  From November 9, 2004, through May 17, 2005, the 
Veteran's service-connected PTSD was manifested by symptoms 
that resulted in occupational and social impairment with no 
worse than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From May 18, 2005, through September 16, 2007, the 
Veteran's service-connected PTSD was manifested by symptoms 
that resulted in occupational and social impairment with no 
worse than reduced reliability and productivity.

3.  From September 17, 2007, the Veteran's service-connected 
PTSD has been manifested by symptoms that have resulted in 
occupational and social impairment with deficiencies in most 
areas; total occupational and impairment has not been shown.


CONCLUSIONS OF LAW

1.  From November 9, 2004, through May 17, 2005, the 
criteria for a rating in excess of 30 percent for service-
connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  From May 18, 2005, through September 16, 2007, the 
criteria for a rating in excess of 50 percent for service-
connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

3.  From September 17, 2007, the criteria for a rating in 
excess of 70 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make 
a decision as to the issue of entitlement to higher ratings 
for PTSD has been accomplished.  Through an April 2005 
notice letter, the RO notified the Veteran and his 
representative of the information and evidence needed to 
substantiate the Veteran's underlying claim of service 
connection for PTSD.  That notice letter also satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The Veteran was notified that VA 
was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such 
as from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment 
records regarding PTSD.  

As is the case here, once a veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and SOCs.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  In the SOC and supplemental 
statements of the case, the Veteran was informed of the 
general criteria for assigning disability ratings and 
effective dates along with the specific rating criteria set 
forth for evaluating PTSD.  Consequently, a remand of the 
rating issues for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) 
in Marion, Illinois and St. Louis, Missouri, and their 
associated outpatient clinics.  Private treatment records 
from R.G.W., Ph.D., have also been obtained.  Additionally, 
in April 2005, January 2007, and November 2008, the Veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  The examination reports 
contain sufficient evidence by which to evaluate the 
Veteran's PTSD in the context of the rating criteria and a 
staged rating.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected PTSD has been 
more disabling than initially rated.  He contends that 
higher ratings are warranted for the multiple rating stages 
that have been created since the effective date of the award 
of service connection for PTSD.  The Veteran maintains that 
he is currently totally disabled as a result of his PTSD.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the 
award of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.  As detailed in the 
introduction, the RO has created three rating stages 
consisting of a 30, 50, and 70 percent rating.

The Veteran's service-connected PTSD has been evaluated 
under Diagnostic Code 9411 for PTSD.  Under that diagnostic 
code, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2009).

A review of the evidence relevant to the first rating period 
of November 9, 2004, through May 17, 2005, reveals that the 
Veteran underwent VA psychiatric examination in connection 
with the claim in April 2005.  The examiner reviewed the 
evidence in the claims file and interviewed the Veteran.  It 
was noted that the Veteran did not have a history of 
psychiatric treatment or medication use for PTSD symptoms.  
There was a psychological report of record from Dr. R.G.W. 
dated in April 2003.  At the examination, the Veteran 
reported symptoms of some sleep impairment, occasional 
depression, intrusive thoughts, flashbacks to World War II, 
and nightmares.  His appetite and memory were adequate.  The 
Veteran denied being continually depressed, experiencing 
hypervigilance, or having any outbursts of irritability or 
anger.  The examiner thought that the Veteran did have some 
irritability based on the April 2003 report.  The Veteran 
denied that he ever attempted suicide or felt suicidal.  He 
also denied experiencing homicidal symptoms, psychotic 
symptoms, eating disorder symptoms, or obsessive-compulsive 
symptoms.  The Veteran stated that he was nervous all the 
time but had not experienced panic attacks.

In regards to employment, the Veteran reported that he most 
recently was self-employed and operated an independent auto 
body shop for repairs and painting until he retired at 80 
years of age.  The examiner noted that the Veteran was able 
to function fairly well on an occupational level and PTSD 
symptoms did not interfere because the he was able to work 
by himself.  Socially, the Veteran has a few friends and a 
long-time girlfriend.  He was previously married and did not 
have any children.  The examiner felt that the Veteran had 
less than average overall function and described it as fair, 
including the effects of the Veteran's age and physical 
health.

The mental status examination showed that the Veteran had 
goal-directed speech with occasional tangential answers.  He 
reported an occasionally depressed mood and he was somewhat 
irritable.  The Veteran was not experiencing psychotic 
symptoms such as hallucinations, delusions, or suicidal or 
homicidal ideation.  He was well oriented, experienced some 
memory deficits, and appeared to be slightly anxious.  The 
Veteran did not indicate he experienced panic attacks and he 
did not demonstrate any impulse control problems.  He was 
able to maintain his hygiene and basic activities of daily 
living.

The April 2005 VA examiner diagnosed the Veteran with PTSD 
and characterized the severity of the symptoms as mild.  The 
examiner did not feel that the criteria were met for any 
other psychiatric disorder despite a diagnosis of a 
depressive disorder by Dr. R.G.W. in April 2003.  A GAF 
(global assessment of functioning) score of 65 was assigned 
and it represented the maximum score for the past year.  

Although the April 2003 report by Dr. R.G.W. is dated prior 
to the rating period, it reflects similar symptomatology to 
the April 2005 VA examination report.  Noted symptoms 
consisted of depression, anxiety, irritability, sleeping 
difficulties, and some relationship difficulties.  VA 
treatment records for this time period did not contain 
references to psychiatric treatment.

In consideration of the evidence relevant to the first 
rating period, the Board finds that the Veteran's PTSD was 
manifested by symptoms resulting in occupational and social 
impairment with no worse than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence reflects that the Veteran 
experienced some of the symptoms set forth as examples for a 
30 percent rating, such as depressed mood, anxiety, sleep 
impairment (including nightmares), and some memory loss.  
Additionally, he had symptoms of flashbacks and intrusive 
thoughts.  Not all of the symptoms listed for a 30 percent 
rating were evident including panic attacks.  Nevertheless, 
the Veteran's PTSD-related symptoms more closely 
approximated the impairment described for a 30 percent 
rating compared to lower rating levels; thus, a 30 percent 
rating is appropriate for this rating period.

The Veteran's representative contends that a 50 percent 
rating should be warranted for this rating period.  However, 
none of the problems typical of the criteria for a 
50 percent rating was evident during this rating period, 
such as flattened affect, circumstantial speech, frequent 
panic attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, motivation or mood disturbances, 
or difficulty in establishing and maintaining effective work 
and social relationships.  The lack of this type of 
symptomatology is supported by the VA examiner's description 
of the Veteran's PTSD symptoms as mild and the assigned GAF 
score of 65.  According to DSM-IV, a GAF score of 65 is 
representative of mild symptoms such as depressed mood and 
mild insomnia.  These are the type of symptoms that the 
evidence shows that the Veteran experienced and are 
contemplated by the 30 percent rating.  Therefore, a rating 
in excess of 30 percent is not warranted for the rating 
period November 9, 2004, through May 17, 2005.

A review of the evidence relevant to the second rating 
period of May 18, 2005, through September 16, 2007, reveals 
that the Veteran was seen by Dr. R.G.W. on May 18, 2005 at 
the request of the Veteran's representative for a re-
evaluation of the Veteran's PTSD.  The May 2005 report 
reflects that the Veteran's symptoms were worsening and Dr. 
R.G.W. stated that the depressive affect appeared to be 
intensifying since the April 2003 evaluation.  The Veteran 
reported worsening nightmares and increasing social 
withdrawal from his girlfriend and church.  He visited his 
girlfriend less often and attended church less often.  Dr. 
R.G.W. noted symptoms of depressed mood, increasing 
withdrawal, fleeting suicidal ideation, and a loss of 
interest in previously enjoyable activities.  Dr. R.G.W. 
recognized that he did not provide a GAF score in the April 
2003 report and assigned a GAF score of 40-45 for this 
report.  Dr. R.G.W. did not agree with the April 2005 VA 
examiner's GAF score of 65 or the characterization of the 
symptoms as mild.

In January 2007, the Veteran underwent further VA 
psychiatric examination in connection with the claim.  The 
examiner reviewed the evidence in the claims file and 
interviewed the Veteran.  It was noted that the Veteran did 
not receive treatment or use medication for PTSD.  The 
examiner characterized the effects of the Veteran's PTSD on 
social and occupational functioning as moderate to severe.  
However, the examiner stated that decreased efficiency, 
productivity, and reliability were not factors.  The 
examiner also stated that both work and social impairment 
were not additionally limited since the last VA examination.  
The Veteran remained retired from his auto body shop and 
continued to have a relationship with his girlfriend.

Symptoms similar to those reported during the April 2005 
examination were again reported by the Veteran.  They 
included intrusive thoughts, nightmares, sleep problems, and 
flashbacks.  He also reported symptoms of difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  According to the report, a mental status 
examination and observation of the Veteran did not reveal 
symptoms in the categories of dress, eye contact, grooming, 
hygiene, appearance, manner, speech, mood, thought process, 
thought content, communication, behavior, suicidal or 
homicidal thoughts, orientation, obsessive or ritualistic 
behavior, long-term memory, panic attacks, or impulse 
control.  The examiner did find that short-term memory 
impairment appeared to be problematic and that the Veteran 
had symptoms of depression and anxiety.  The examiner 
endorsed the Veteran's report of sleep impairment.  A 
diagnosis of PTSD was provided and the examiner assigned a 
GAF score of 55 for the day of the examination and the 
previous six months.  The examiner gave the opinion that the 
Veteran's PTSD had gotten worse.  The examiner stated that 
the Veteran was definitely unemployable and cited to his age 
and limited mobility due to back and leg pain.

VA treatment records during this time period are negative 
for references to treatment for PTSD until August 2007.  
Prior to that time, progress notes included negative PTSD 
and depression screens.  In August 2007, the Veteran 
contacted the local VA outpatient clinic for psychiatric 
evaluation.  He denied suicidal and homicidal thoughts, but 
he indicated he had difficulty sleeping.  A preliminary 
psychological evaluation was conducted on September 11, 
2007.  Notably, the Veteran's mood, affect, speech, and 
thought process were all normal.  Delusions, hallucinations, 
suicidal thoughts, aggression, and obsessive compulsion were 
absent.  The Veteran was alert and oriented.  He had good 
concentration, immediate recall, good memory, and good 
insight and judgment.  A diagnosis of PTSD was provided with 
a GAF score of 55.

In consideration of the evidence relevant to the second 
rating period, the Board finds that the Veteran's PTSD was 
manifested by symptoms resulting in occupational and social 
impairment with no worse than reduced reliability and 
productivity.  The evidence reflects that the Veteran 
experienced similar symptoms to that of the first rating 
period.  Additionally, the January 2007 VA examiner did find 
that the Veteran had some short-term memory impairment.  
Although many of the symptoms typical of the criteria for a 
50 percent rating were not evident during this time period, 
both Dr. R.G.W. and the VA examiner found that the Veteran's 
symptoms had worsened.  In light of their opinions and the 
lower GAF scores that were assigned, the evidence tends to 
show that the Veteran's PTSD symptoms did in fact worsen 
during the second rating stage resulting in a greater level 
of impairment.  Thus, the RO's award of a 50 percent rating 
from May 18, 2005, through September 16, 2007, was 
appropriate.

The Veteran's representative contends that the 50 percent 
rating should be effective earlier in light of Dr. R.G.W.'s 
May 18, 2005 report wherein he expressed disagreement with 
the April 2005 examiner's characterization of the severity 
of the Veteran's PTSD.  Nevertheless, a worsening of the 
PTSD was not evident prior to the May 18, 2005 report.  
Prior to that time, as discussed previously, no more than a 
30 percent rating was warranted based on the evidence of 
record.  Thus, May 18, 2005, is an appropriate date for the 
onset of the second rating period.

The Veteran's representative also contends that a 70 percent 
rating should be warranted for the second rating period.  
However, none of the symptoms typical of the criteria for a 
70 percent rating were evident during this rating period, 
such as suicidal ideation, obsessional rituals, illogical or 
obscure speech, near continuous panic or depression, 
impaired impulse control, spatial disorientation, hygiene 
neglect, difficulty adapting to stressful circumstances in a 
worklike setting, or an inability to establish and maintain 
effective relationships.  The lack of this type of 
symptomatology is supported by the VA examiner's description 
of the Veteran's PTSD symptoms as moderate to severe and the 
assigned GAF score of 55.  According to DSM-IV, a GAF score 
of 55 is representative of moderate symptoms such as flat 
affect and circumstantial speech.  These are the type of 
symptoms that are contemplated by the 50 percent rating.  
The Board finds that the GAF score of 40-45 provided by Dr. 
R.G.W. has little probative value because such a GAF score 
is representative of serious symptoms according to DSM-IV, 
such as suicidal ideation and severe obsessional rituals.  
This type of symptomatology was not evident during the 
rating period.  Although Dr. R.G.W. referenced fleeting 
suicidal ideation, there is no indication that the Veteran 
actually experienced suicidal ideation and otherwise denied 
having experienced that symptom.  Therefore, a rating in 
excess of 50 percent is not warranted for the rating period 
May 18, 2005, through September 16, 2007.

A review of the evidence relevant to the third rating period 
from September 17, 2007, reveals that the Veteran was seen 
at the VA mental health clinic on September 17, 2007.  At 
that time, he began therapy with Dr. R.G.W. who was then at 
the VA clinic.  The Veteran reported that his emotional 
status was deteriorating and that the emotional residuals 
from World War II were increasingly bothersome.  Dr. R.G.W. 
diagnosed the Veteran with PTSD and assigned a GAF score of 
50.  In December 2007, it was noted that the Veteran 
experienced sleep distress and a panic episode.  According 
to Dr. R.G.W., the Veteran had moderate depression and he 
was not suicidal.  In March 2008, a depressed mood was noted 
with no suicidal ideation.  An August 2008 note showed a 
moderately depressed mood with feelings of anxiety.  There 
was no suicidal ideation or homicidal inclinations.  In 
October 2008, flashbacks and mild depression were noted.  
The Veteran was oriented in all spheres and he had short-
term memory impairment that Dr. R.G.W. thought was related 
to aging.  A January 2009 note reflected mild depression 
with no suicidal or homicidal ideation.  Dr. R.G.W. 
indicated that the Veteran was stable and continued to 
assign a GAF score of 50.

The Veteran was afforded another VA psychiatric examination 
in connection with the claim in November 2008.  Although the 
claims file was not available for review, the examiner 
reviewed the Veteran's VA electronic medical records and 
interviewed the Veteran.  It was noted that the severity of 
the Veteran's symptoms from PTSD had varied from moderately 
severe to severe and that the Veteran had started 
psychotherapy but was not taking medication.  The Veteran 
reported symptoms of nightmares, sleep problems, avoidance, 
a restricted range of affect, difficulties concentrating, 
hypervigilance, and exaggerated startle response.  The 
Veteran reported that he had retired from his own business 
and did not maintain that he was unemployed solely as the 
result of PTSD.  He indicated that he still visited his 
girlfriend but had outlived any other friends.  The Veteran 
denied a history of suicide attempts but had infrequent 
passive suicidal ideation as a result of his physical 
discomfort and age.

Mental status examination showed appropriate dress, adequate 
hygiene, unremarkable speech pattern, friendly attitude, 
intact concentration abilities, orientation, and 
unremarkable thought process.  The Veteran's affect was 
moderately constricted and his mood was mildly dysphoric.  
There was some preoccupation with thought content related to 
combat exposure during World War II.  The examiner stated 
there was no evidence of delusions, hallucinations, 
inappropriate behavior, impaired insight or judgment, 
obsessive or ritualistic behavior, surges of anxiety or 
panic attacks, remote memory, or significant problems with 
activities of daily living.  The Veteran had mild to 
moderate immediate memory impairment along with situational 
depression, problematic anxiety, and a mildly impaired sleep 
pattern.

The VA examiner diagnosed the Veteran with PTSD and assigned 
a GAF score of 50 with a high GAF score of 55 since the 
previous VA examination.  The examiner gave the opinion that 
the Veteran's PTSD had somewhat worsened since the January 
2007 examination.  The examiner stated that the Veteran was 
experiencing more impairment to social functioning, in part, 
as a result of the interaction between the Veteran's PTSD 
and his age and physical problems.  According to the 
examiner, the Veteran hypothetically underwent additional 
work impairment.  The examiner noted that the Veteran was 
unable to engage in gainful employment as the result of 
aging, multiple physical problems, and his PTSD.  In 
characterizing the effects of the Veteran's PTSD, the 
examiner determined that the related symptoms resulted in 
deficiencies in most areas.

In consideration of the evidence relevant to the third 
rating period, the Board finds that the Veteran's PTSD has 
been manifested by symptoms resulting in occupational and 
social impairment with no worse than deficiencies in most 
areas.  The evidence does not tend to reflect that the 
Veteran has actually experienced any of the symptoms in the 
criteria for a 70 percent rating.  The description of the 
Veteran's symptoms evident during this time period is 
similar to those of the previous rating stages.  
Nonetheless, the symptoms are only examples of the level of 
disability akin to a 70 percent rating.  The VA examiner's 
characterization of the Veteran's symptoms and the GAF score 
of 50 are consistent with a 70 percent rating.  In any case, 
a 70 percent rating has been assigned from September 17, 
2007, the date that the Veteran began therapy with Dr. 
R.G.W. at the VA clinic.

The Veteran's representative contends that a total (100 
percent) rating is warranted for this rating period.  
However, none of the symptoms typical of the criteria for a 
100 percent rating was evident during this rating period, 
such as gross impairment of thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, an inability to maintain minimal personal 
hygiene or perform daily activities, disorientation to time 
and place, or significant memory loss.  Generally, the 
evidence does not show that the Veteran has total 
occupational and social impairment.  In this regard, he 
continues to see his girlfriend.  Additionally, although the 
VA examiner indicated that PTSD had "some" impact on his 
occupational functioning, the examiner implied that the 
Veteran was incapable of substantially gainful employment 
only with consideration of the aging process and physical 
conditions.  In fact, at the examination, the Veteran did 
not consider himself to be unemployable solely as the result 
of PTSD.  Further VA examination is not necessary as there 
is no indication in the evidence that the Veteran 
experiences the type of symptoms set forth in the criteria 
for a total rating.  Because total impairment has not been 
shown, a rating in excess of 70 percent is not warranted for 
the rating period beginning September 17, 2007.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
claim for higher schedular ratings for PTSD must be denied.  
This is so for each of three established rating periods.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for higher ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

From November 9, 2004, through May 17, 2005, a schedular 
rating in excess of 30 percent for PTSD is denied.

From May 18, 2005, through September 16, 2007, a schedular 
rating in excess of 50 percent for PTSD is denied.

From September 17, 2007, a schedular rating in excess of 70 
percent for PTSD is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


